DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0185068 filed December 23, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/015222 filed December 23, 2016.
Claim Status
Claims Filing Date
October 26, 2022
Amended
1, 3
Cancelled
4
Pending
1-3, 5-18
Withdrawn
6-18
Under Examination
1-3, 5


Response to Arguments 
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive.
Senda in view of either one of Han or Zaizen
	The applicant argues that Senda mentions P and Sn can be optionally included, but no examples including P and Sn are provided (Senda [0073]) (Remarks pg. 6 para. 1).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II).
In the pending rejection, Senda teaches P of 0.010 to 0.030 mass% segregates at the grain boundaries and enhances inhibitory power without destabilizing the magnetic properties and surface properties and Sn of 0.005 to 0.20 mass% reduces iron loss by increasing the frequency of secondary recrystallized grains (Senda [0072]). The pending rejection is further in view of Ko, which teaches a grain oriented electrical steel sheet (Ko Technical Field) with 0.01 to 0.05 wt% P to segregate at the grain boundary (i.e. the same function as Senda) and suppress grain growth without embrittling (Ko pg. 11 para. 3) and 0.03 to 0.07 wt% Sn is a grain boundary segregation element that improves core loss (i.e. the same function as Senda) without causing too much grain growth suppression (Ko para. spanning pgs. 11-12). The teachings of Senda in view of Ko overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Han and Zaizen do not disclose steel plates containing both P and Sn (Remarks pg. 5 last paragraph).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The pending rejection of Senda in view of either one of Han or Zaizen relies on Senda to teach the composition of the grain oriented electrical steel sheet (Senda [0044], [0045], [0064], [0072]) and either one of Han or Zaizen to teach the obviousness of the C content after decarburization annealing (Han [0062], [0063]; Zaizen [0032]).
Ishida in view of Kondo
Ishida in view of Kosuge
Kondo in view of Ishida
	The applicant argues that Ishida mentions P and Sn can be optionally included, but no examples including P and Sn are provided (Ishida Table 2) (Remarks pg. 6 para. 1).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II).
In the pending rejection, Ishida teaches 0.005 to 0.50% P reduces iron less and 0.005 to 0.50% Sn improves magnetic flux density ([0010], [0020]). The rejection is further in view of Ko, which teaches a grain oriented electrical steel sheet (Ko Technical Field) with 0.01 to 0.05 wt% P to segregate at the grain boundary and suppress grain growth without embrittling (Ko pg. 11 para. 3) and 0.03 to 0.07 wt% Sn is a grain boundary segregation element that improves core loss without causing too much grain growth suppression (Ko para. spanning pgs. 11-12). These teachings of Ishida in view of Ko overlap with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Kondo and Kosuge do not disclose steel plates containing both P and Sn (Remarks pg. 5 last paragraph).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The pending rejections of Ishida in view of either one of Kondo or Kosuge rely on Ishida to teach the composition of the grain oriented electrical steel sheet (Ishida [0014], [0015], [0019], [0020]) and Kondo or Kosuge to teach the obviousness of the crystal grain size (Kondo [0023], [0032]; Kosuge [0008], [0012]). 
The pending rejection of Kondo in view of Ishida relies on Ishida in view of Ko to teach the obviousness of adding 0.01 to 0.50% P to reduce iron loss, segregate at the grain boundary, and suppress grain growth without embrittling and 0.03 to 0.07% Sn to improve magnetic flux density, segregate at the grain boundary, and improve core loss without causing too much grain growth suppression (Ishida [0010], [0020]; Kop g. 11 para. 3; para. spanning pgs. 11-12) of the steel sheet of Kondo.
Unexpected Results 
	The applicant argues excess P or Sn results in magnetism deterioration as evidenced by Tables 4-5 and Comparative steel 1 and 2 (Remarks pg. 7 para. 1).
	The examiner respectfully disagrees that Tables 4-5 establish unexpected results over the claimed range for P and Sn. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)(II). 
	Amended claim 1 recites 0.1 wt% or less, excluding 0%, of P. Comparative steel 1 has 0.2 wt% P and Inventive steel 2 has 0.1 wt% P (applicant’s specification Table 4). This is insufficient data to establish the criticality of an endpoint of 0.1 wt% P. For example, evidence of what happens between 0.1 and 0.2 wt% P has not been presented, evidence to show that the improved magnetic properties occur at more than just 0.03 and 0.1 wt% P has not been presented, and evidence to show that the deteriorated magnetic properties occur at more than just 0.2 wt% P has not been presented.
	Amended claim 1 recites 0.07 wt% or less, excluding 0%, or Sn. Comparative steel 2 has 0.1 wt% Sn, Inventive steel 2 has 0.07 wt% Sn, and Inventive steel 7 has 0.03 wt% Sn (applicant’s specification Table 5). This is insufficient data to establish the criticality of an endpoint of 0.07 wt% Sn.  For example, evidence to show that the improved magnetic properties occur at more than just 0.03 and 0.07 wt% Sn has not been presented, and evidence to show that the deteriorated magnetic properties occur at more than just 0.1 wt% Sn has not been presented.
	Applicants also have the burden of explaining proferred data. MPEP 716.02(b)(II). Applicant has not explained the magnetic data presented in Table 5 (i.e. B10 and W17/50) and how the claimed P and Sn ranges and resulting magnetic properties are unexpected over the prior art. 
	Finally, the rejections regarding P and Sn content are further in view of Ko, which teaches 0.01 to 0.05% P (Ko pg. 11 para. 3) and 0.03 to 0.07% Sn (Ko para. spanning pgs. 11-12). These ranges are both narrower than that claimed (i.e. claim 1 recites 0.1 or less, excluding 0, P and 0.07 or less, excluding 0, Sn) and the Sn range has the same upper endpoint. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (JP 2001-026847 machine translation) in view of Ko (KR 2014-084900 machine translation) and either one of Han (KR 2013-0056420 machine translation) or Zaizen (US 2013/0263981).
Regarding claim 1, Senda teaches a grain oriented electrical steel sheet (i.e. remainder being Fe and other unavoidable impurities) ([0001]) comprising 2.0 to 5.0 mass% Si ([0044] and [0064]) and 0.0003 to 0.05 mass% Bi ([0045]) with crystal grains having a circle equivalent diameter of 5 mm (5,000 um) or less ([0011] and [0029]) and preferably about 0.5 to 500 um (i.e. about 500 to 5,000 um). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Senda teaches 0.010 to 0.030 mass% P segregates at the grain boundaries and enhances inhibitory power without destabilizing the magnetic properties and surface properties and 0.005 to 0.20 mass% Sn effectively reduces iron loss by increasing the frequency of secondary recrystallized grains ([0072]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Senda to limit the P content to 0.010 to 0.030 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P segregates at the grain boundaries and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Senda [0072]; Ko pg. 11 para. 3) and Sn reduces iron loss by increasing the frequency of secondary recrystallized grains (Senda [0072]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Senda teaches 0.03 to 0.10 mass% C in the material composition for the production process where the upper limit prevents decarburization failure in decarburization annealing ([0063]) and the process includes decarburization annealing ([0023]), but is silent to the C content after decarburization annealing.
Han teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.001 to 0.1 wt% C ([0049]) and after decarburization annealing the steel sheet has a C content of less than about 0.0030 wt% ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content of less than about 0.0030 wt% after decarburization annealing because above this amount during high temperature annealing the load of the refinement annealing increases to prevent inhibition of crystal growth (Han [0062] and [0063]).
As an alternative to Han, Zaizen teaches decarburization annealing to not more than 0.003 mass % C ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content after decarburization annealing to not more than 0.003 mass% C because it prevents magnetic aging and deterioration of magnetic properties (Zaizen [0032]).
Regarding claim 3, Senda teaches 0.001 to 0.20 mass% Mo and 0.001 to 0.10 mass% Sb ([0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Senda teaches a deviation angle from the rolling direction in the rolling plane of the crystal orientation [001], alpha, is 4° or less ([0025], [0034], and Figs. 1 and 6), that iron loss is improved when at least 70% of the ratio of the grains with a maximum length of 30 mm in the direction perpendicular to the rolling direction to rolling to the total area of the sample ([0026], [0035], and Figs. 2 and 7), and the oblique angle, theta, is less than 25° ([0032], [0048], and Fig. 5) where controlling the angle of the secondary grain and the maximum length and oblique angle in the direction perpendicular to rolling produces a material with excellent iron loss ([0033]) and the addition of Bi to the steel more reliably achieves these parameters ([0038], [0039], and Fig. 10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Ko (KR 2014-084900 machine translation) and Kondo (JP H11-061358 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida teaches 0.005 to 0.50 % P reduces iron loss and 0.005 to 0.50% Sn improves magnetic flux density ([0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Ishida to limit the P content to 0.01 to 0.05 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ishida is silent to the crystal grain size.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to have an average crystal grain size of 0.1 to 5.0 mm because iron loss is improved without deteriorating punching (Kondo [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches  0.005 to 0.10% Mo and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Ishida is silent to the volume ratio of Goss crystal grains.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with 80% or more of the grains within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to orient the grains in steel of Ishida as taught by Kondo because it prevents deterioration of the magnetic flux density (Kondo [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Ko (KR 2014-084900 machine translation) and Kosuge (JP H04-218646 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida teaches 0.005 to 0.50 % P reduces iron loss and 0.005 to 0.50% Sn improves magnetic flux density ([0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Ishida to limit the P content to 0.01 to 0.05 mass% and the Sn content to 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).Ishida is silent to the crystal grain size.
Kosuge teaches a unidirectional electromagnetic steel sheet ([0001]) comprising as crystal grain size of 100 um or less ([0008] and [0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to control the crystal grains to a size of 100 um or less because good magnetic properties are obtained (Kosuge [0008] and [0012]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches  0.005 to 0.10% Mo and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP H11-061358 machine translation) in view of Ko (KR 2014-084900 machine translation) and Ishida (JP 2012-112006 machine translation).
Regarding claim 1, Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) comprising 0.005 or less C ([0019], [0023], and [0028]) and 0.1 to 4.5% Si ([0023] and [0029]) and a balance of Fe ([0023]) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the addition of Bi.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% Bi ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50% Bi to improve magnetic flux density (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of P and Sn present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% P and 0.005 to 0.50 % Sn ([0010] and [0020]).
Ko teaches a grain oriented electrical steel sheet (Technical Field) with 0.01 to 0.05 wt% P to segregate to the grain boundary and suppress grain growth, improving first recrystallization and stabilizes the magnetic flux density without causing brittleness, making cold rolling difficult (pg. 11 para. 3) and with 0.03 to 0.07 wt% Sn  to segregate at the grain boundary and suppress grain growth, improve core loss without segregating to the surface and forming a surface oxide layer that damages secondary  recrystallization and hinders magnetic properties (para. spanning pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the material of Kondo to include P of 0.01 to 0.05 mass% and Sn of 0.03 to 0.07 mass% Sn because P reduced iron loss (Ishida [0020]), segregates at the grain boundaries, and enhances inhibitory power without destabilizing the magnetic properties and surface properties (Ko pg. 11 para. 3) and Sn improves magnetic flux density (Ishida [0020]), segregates at the grain boundary and suppresses grain growth and improves core loss without segregating to the surface and forming a surface oxide layer that damaged secondary recrystallization and hinders magnetic properties (Ko para. spanning pgs. 11-12). In the case where the claimed ranges “overlap or lie inside” ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Kondo teaches Al and Mn each added in the range of 2.0 wt% or less ([0030]) with examples compositions including 0.01 wt% Mn and 0.005 wt% Al ([0025] and [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of S and N present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005% or less S and 0.005% or less N ([0010] and [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005% or less S and 0.005% or less N because it is desirable to recue N and S as much as possible from the viewpoint of magnetic characteristic, but the cost may be high to reduce them such that it is difficult to complete remove the light elements N and S (Ishida [0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of Mo and Sb present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50 % Sb and 0.005 to 0.10 % Mo ([0010] and [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include  0.005 to 0.50% Sb and 0.005 to 0.10 % Mo because Sb and Mo improve magnetic flux (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kondo teaches 80% or more of the grains are within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Komatsubara (US 2003/0121566)
	Komatsubara teaches a grain-oriented electromagnetic steel sheet ([0002]) with 3.40 wt% Si and 0.004 wt% B ([0116]) with a number rate of grains with a diameter of 3.0 mm (3000 um) or less of 79.6 to 92.3% (Table 3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735